Exhibit 10.2
 
September 12, 2007


J. Chris Houchins
27 Saw Mill Road
Warren, NJ 07059


Dear Mr. Houchins:


We are pleased to offer you the position of Vice President of Clinical
Development of Arno Therapeutics, Inc. (“Arno”). This letter (the “Letter”) sets
forth the proposed terms of your employment with Arno:



 
1.
You shall serve as Vice President of Clinical Development of Arno and shall have
such powers and perform such duties as are customarily performed by the Vice
President of Clinical Development. You shall report directly to Dr. Scott
Fields.




 
2.
You shall receive an annual base salary equal to One Hundred Eighty Thousand
Dollars ($180,000), payable in accordance with Arno’s payroll practices.




 
3.
You will receive an annual bonus of up to 25% of your base salary based upon the
successful accomplishment of individual and corporate performance goals to be
agreed upon annually between you and the President of Arno, which amount shall
be pro-rated for the year 2007. Any performance bonus shall be payable on or
about December 31st of each year.




 
4.
Arno shall grant to you stock options pursuant to the Company’s 2005 Stock
Option Plan (the “Employment Options”) to purchase Fifty Thousand (50,000)
shares of common stock of Arno, par value $0.001 per share (the “Common Stock”).
The Employment Options shall have an exercise price equal to Two Dollars ($2.00)
per share. The Employment Options shall be subject to the terms and conditions
of the Plan and shall vest and become exercisable in accordance with the
following schedule:




 
a.
12,500 Employment Options shall become exercisable on the first anniversary of
the Effective Date; and




 
b.
thereafter, 1,042 Employment Options shall become exercisable on the last day of
each calendar month until all remaining Employment Options are fully vested and
exercisable (each date on which Employment Options vest is hereinafter referred
to as a "Vesting Date").




 
c.
For purposes of this Agreement, “Fully Diluted Basis” shall mean the number of
shares of Common Stock that would be outstanding at the time of issue.




 
5.
Arno will reimburse you for all normal, usual and necessary expenses incurred in
furtherance of the business and affairs of Arno, including reasonable travel and
entertainment, upon timely receipt by Arno of appropriate vouchers or other
proof of your expenditures and otherwise in accordance with any expense
reimbursement policy as may from time to time be adopted by Arno.

 
 
 

--------------------------------------------------------------------------------

 
 

 
6.
You shall be entitled to three (3) weeks of vacation, sick and personal days per
year.




 
7.
Your employment will be on an at-will basis and shall commence on September __,
2007, or such other time as may be agreed to by you and Arno.




 
8.
You shall be entitled to participate in the group medical policy of Arno. Arno
will pay for health and dental insurance premiums for you at the basic level
insurance plan. Should you desire to enroll in the higher insurance plan, you
will be responsible for the payment of the difference in premium costs between
the two plans. You shall be entitled to participate in any other benefits made
available to employees of Arno.




 
9.
Confidentiality.




 
a.
You recognize and acknowledge that in the course of your duties you are likely
to receive confidential or proprietary information owned by Arno, its affiliates
or third parties with whom Arno or any such affiliates has an obligation of
confidentiality. Accordingly, during and after the Term, you agree to keep
confidential and not disclose or make accessible to any other person or use for
any other purpose other than in connection with the fulfillment of your duties
under this Agreement, any Confidential and Proprietary Information (as defined
below) owned by, or received by or on behalf of, Arno or any of its affiliates.
“Confidential and Proprietary Information” shall include, but shall not be
limited to, confidential or proprietary scientific or technical information,
data, formulas and related concepts, business plans (both current and under
development), client lists, promotion and marketing programs, trade secrets, or
any other confidential or proprietary business information relating to
development programs, costs, revenues, marketing, investments, sales activities,
promotions, credit and financial data, manufacturing processes, financing
methods, plans or the business and affairs of Arno or of any affiliate or client
of Arno. You expressly acknowledge the trade secret status of the Confidential
and Proprietary Information and that the Confidential and Proprietary
Information constitutes a protectable business interest of Arno. You agree:
(i) not to use any such Confidential and Proprietary Information for strictly
personal use or for others; and (ii) not to permanently remove any Company
material or reproductions (including but not limited to writings,
correspondence, notes, drafts, records, invoices, technical and business
policies, computer programs or disks) thereof from Arno’s offices at any time
during your employment by Arno, except as required in the execution of your
duties to Arno, provided; however, that you shall not be prevented from using or
disclosing any Confidential and Proprietary Information:




 
i.
that you can demonstrate was known to her prior to the effective date of that
certain Confidential Disclosure Agreement entered into between the Parties dated
[DATE], 2007;




 
ii.
that is now, or becomes in the future, available to persons who are not legally
required to treat such information as confidential unless such persons acquired
the Confidential and Proprietary Information through acts or omissions by you;




 
iii.
that is within your general business or industry knowledge, know-how or
expertise; or 




iv.
that you are compelled to disclose pursuant to the order of a court or other
governmental or legal body having jurisdiction over such matter.

 
 
2

--------------------------------------------------------------------------------

 
 

 
b.
You agree to return immediately all Company material and reproductions
(including but not limited, to writings, correspondence, notes, drafts, records,
invoices, technical and business policies, computer programs or disks) thereof
in your possession to Arno upon request and in any event immediately upon
termination of employment.




 
c.
Except with prior written authorization by Arno, you agree not to disclose or
publish any of the Confidential and Proprietary Information, or any
confidential, scientific, technical or business information of any other party
to whom Arno or any of its affiliates owes a legal duty of confidence, at any
time during or after your employment with Arno.




 
d.
You agree that all inventions, discoveries, improvements and patentable or
copyrightable works, relating to Arno’s Business (as defined below).
(“Inventions”) initiated, conceived or made by him, either alone or in
conjunction with others, during the Term shall be the sole property of Arno to
the maximum extent permitted by applicable law and, to the extent permitted by
law, shall be “works made for hire” as that term is defined in the United States
Copyright Act (17 U.S.C.A., Section 101). For purposes of this Agreement,
“Company’s Business” shall be the development of novel therapeutics for the
treatment of cardiovascular disease and in the future, any other business in
which it actually devotes substantive resources to study, develop or pursue.
Arno shall be the sole owner of all patents, copyrights, trade secret rights,
and other intellectual property or other rights in connection therewith. You
hereby assign to Arno all right, title and interest you may have or acquire in
all such Inventions; provided; however, that the Board of Directors of Arno may
in its sole discretion agree to waive Arno’s rights pursuant to this section
with respect to any Invention that is not directly or indirectly related to
Arno’s business. You further agree to assist Arno in every proper way (but at
Arno’s expense) to obtain and from time to time enforce patents, copyrights or
other rights on such Inventions in any and all countries, and to that end you
will execute all documents necessary:




 
i.
to apply for, obtain and vest in the name of Arno alone (unless Arno otherwise
directs) letters patent, copyrights or other analogous protection in any country
throughout the world and when so obtained or vested to renew and restore the
same; and




 
ii.
to defend any opposition proceedings in respect of such applications and any
opposition proceedings or petitions or applications for revocation of such
letters patent, copyright or other analogous protection.




 
e.
You acknowledge that while performing the services under this Agreement you may
locate, identify and/or evaluate patented or patentable inventions having
commercial potential in the fields of pharmacy, pharmaceutical, biotechnology,
healthcare, technology and other fields which may be of potential interest to
Arno or one of its affiliates (the “Third Party Inventions”). You understand,
acknowledge and agree that all rights to, interests in or opportunities
regarding, all Third-Party Inventions identified by Arno, any of its affiliates
or either of the foregoing persons’ officers, directors, employees (including
you), agents or consultants during the Term shall be and remain the sole and
exclusive property of Arno or such affiliate and you shall have no rights
whatsoever to such Third-Party Inventions and will not pursue for himself or for
others any transaction relating to the Third-Party Inventions which is not on
behalf of Arno.

 
 
3

--------------------------------------------------------------------------------

 
 

 
f.
The provisions of this Section 9 shall survive any termination of your
employment.



If you find the foregoing arrangement acceptable, kindly sign where appropriate
and return a copy of this Letter to me.




 
Very truly yours,
     
By
   /s/ Scott Fields
 
Name:    Scott Fields
 
Title:      President
 
Date:



Agreed and Accepted:


By:
  /s/ J. Chris Houchins
 
Name: J. Chris Houchins
Date:

 
 
4

--------------------------------------------------------------------------------

 
 